


[entergylogoa05.gif]                             



--------------------------------------------------------------------------------

R                             Confidential
Exhibit 10(a)102
    
Date:        March 19, 2015


To:        [Name]


From:        Jennifer Raeder


Subject:
2015-2017 Performance Unit Agreement (“Agreement”) - Under the 2011 Equity
Ownership and Long Term Cash Incentive Plan of Entergy Corporation and
Subsidiaries

 
I am pleased to inform you on behalf of Entergy Corporation (the “Company”) that
pursuant to the 2011 Equity Ownership and Long Term Cash Incentive Plan of
Entergy Corporation and Subsidiaries (the “Plan”), you are eligible to
participate at a Target level (as defined below) of __ performance units (the
“Target Performance Units”) for the performance period commencing January 1,
2015 and ending December 31, 2017 (the “Performance Period”), subject to the
terms of the Plan and the following terms and conditions:


1.     Effective Date of Agreement: Unless you file a written objection in
accordance with Section 8 below, this Agreement is effective the later of: (a)
January 1, 2015, or (b) the first day of the first full month that begins on or
following your employment commencement date with a System Company at a System
Management Level (“ML”) rendering you eligible to participate in the Plan’s
2015-2017 Performance Unit Program (“2015-2017 LTIP”), or (c) the first day of
the first full month that begins on or following your promotion to an ML
rendering you eligible to participate in the 2015-2017 LTIP. Notwithstanding the
foregoing and in addition to any other eligibility requirements set forth
herein, to be eligible to participate in the 2015-2017 LTIP and, therefore, to
be eligible for any Performance Units awarded pursuant to the 2015-2017 LTIP,
the date set forth in Section 1(b) or (c) above, if applicable, must occur no
later than January 1, 2017.


2.     Achievement Levels: The Personnel Committee of the Board of Directors
(the “Committee”) shall determine the achievement level attained by the Company
for the Performance Period (the “Achievement Level”). The Achievement Level
shall be determined by comparing the Company’s “total shareholder return” for
the Performance Period (“Company TSR”) to that of the peer group companies
comprising the Philadelphia Electric Utilities Index (the “Peer Group”). For
this purpose, subject to the terms of the Plan, “total shareholder return”
includes the following:


•
the difference between the closing price of a share of the Company’s Common
Stock (a) on the last trading day immediately prior to the first day of the
Performance Period and (b) on the last day of the Performance Period and

•
the dividends received during the Performance Period.



The possible “Achievement Levels” for the Performance Period shall be as
follows:


•
For bottom quartile performance (where Company TSR is in the bottom quartile of
Peer Group


1





--------------------------------------------------------------------------------




TSR), no payout is earned.
•
For third quartile performance (where Company TSR is in the third quartile of
Peer Group TSR), payout is determined by interpolating between index median
(100% Achievement Level) and the performance of the Peer Group company at the
top of the fourth quartile, starting at 25% Achievement Level.

•
For second quartile performance (where Company TSR is in the second quartile of
Peer Group TSR), payout is determined by interpolating between the performance
of the Peer Group Company at the bottom of the top quartile (200% Achievement
Level) and index median (100% Achievement Level).

•
For top quartile performance (where Company TSR is in the top quartile of Peer
Group TSR), a maximum payout of 200% is earned.



3.    Performance Units Earned: The actual number of performance units awarded
to you under this Agreement, if any (the “Performance Units”), shall be
calculated by the Committee at the end of the Performance Period by multiplying
the Target Performance Units by the percentage of the Company’s attained
Achievement Level, determined as outlined above in each case subject to your
remaining a full-time employee of a System Company for the remainder of the
Performance Period and at your current ML.


Except as otherwise provided under the Plan or this Agreement, you must maintain
your current ML and be a full-time employee of a System Company through the end
of the Performance Period in order to earn the Performance Units. Except as
provided below for an employee on an extended leave of absence bridge to
retirement under an approved severance program under the Entergy System
Severance Pay Plan No. 537 or the Entergy System Severance Pay Plan No. 538, if
you are approved by your System Company employer for a leave of absence (whether
paid or unpaid) for reasons other than Total Disability, you will continue to be
treated as a full-time employee of a System Company while you are on such
approved leave of absence for purposes of the Plan and this Agreement. Employees
on an extended leave of absence bridge to retirement under an approved severance
program offered pursuant to Entergy System Severance Pay Plan No. 537 or Entergy
System Severance Pay Plan No. 538 shall not be considered under the Plan or this
Agreement as full-time employees during the extended leave of absence bridge
period, and their System Company employment shall be considered terminated for
purposes of vesting in Awards under the Plan and this Agreement as of the
commencement of their extended leave of absence bridge period.
If you have completed a minimum of twelve months of full-time employment at an
eligible ML during the Performance Period and you Retire, you will be eligible
for a prorated portion of the applicable Achievement Level of Performance Units,
based on your full months of participation and your ML(s) during the Performance
Period. If you become Totally Disabled or die during the Performance Period, you
(or your Beneficiary or heirs) will be eligible for a prorated portion of the
applicable Achievement Level of Performance Units, based on your full months of
full-time employment prior to your Total Disability or death and your eligible
ML(s) during the Performance Period.


Please also note that, while you are only required to either remain employed
through the end of the Performance Period or meet the requirements for a
pro-rated payout, you are not entitled to receipt of, and do not vest in, any
Performance Units and/or any dividends that have accrued on those units unless
and until the Personnel Committee has certified the Achievement Level after the
close of the Performance Period.


If you remain at an eligible ML, but your ML changes during the Performance
Period, the number of Target Performance Units set forth in this Agreement shall
be adjusted to reflect the number of full months during the Performance Period
for which you were eligible hereunder at each ML and the number of Performance
Units, if any, awarded to you (a) if you are demoted to a new ML, will be
prorated to reflect the number of full months you earned Performance Units at
each ML and (b) if you are promoted to a new ML, will be adjusted to reflect an
additional number of Target Performance Units that may be earned hereunder in

2





--------------------------------------------------------------------------------




respect of the period during which you are employed at your new ML, which
additional number of Target Performance Units will be set forth in a notice
delivered to you by the Company as soon as practicable following such promotion.
If any change to a new ML is effective on a date other than the first day of a
calendar month, the number of Performance Units, if any, awarded to you with
respect to the transition month in accordance with this paragraph will be
determined based on your prior ML.


If you are demoted below an eligible ML during the Performance Period, but
remain employed on a regular full-time basis by a System Company for the
duration of the Performance Period, the number of Performance Units, if any,
awarded to you will be prorated to reflect only the number of full months you
earned Performance Units at an eligible ML.


4.    Accelerated Vesting: Notwithstanding the foregoing provisions of Section 3
to the contrary: (a) in the event that during the Performance Period and within
24 months following a Change in Control event your System Company employment is
terminated by a System Company without Cause or you terminate your System
Company employment for Good Reason, you shall forfeit the Performance Units and
instead shall be entitled to receive a single-sum severance payment pursuant to
the Plan that is not based on any outstanding Performance Period, as set forth
below. The severance payment will be calculated using the average annual number
of performance units you would have been entitled to receive under the Plan at
the target pay out level with respect to the two most recent Performance Periods
that precede and do not include your date of termination of System Company
employment. The severance payment shall be determined by dividing by two the sum
of your annual target pay out levels (i.e., as if Target Achievement Level was
obtained) with respect to such two most recent Performance Periods, as provided
in Article XIII of the Plan; provided that if you did not participate in the 
Plan for one or both of such Performance Periods, the severance payment will be
calculated using for such Performance Period(s) the number of performance units
you would have been entitled to receive under the Plan at the target pay out
level for such Performance Period(s) as though you had participated in the Plan
for such Performance Period(s) at your ML as of the time your System Company
employment is terminated; or (b) if you are party to a written, executed
agreement with a System Company, such agreement may provide that, upon the
occurrence of a qualifying termination following a change in control event, you
shall be deemed to have forfeited the Performance Units and will be entitled
instead to receive a single-sum severance payment that is not based on any
outstanding Performance Period and that is calculated at a level specified in
such written, executed agreement, which provisions shall govern your rights
regarding performance units. Notwithstanding anything herein to the contrary,
the time and form of any severance payment to which you may be entitled pursuant
to this Section 4 are subject to the requirements and limitations set forth in
Section 13 of the Plan.
5.    Dividend Equivalents: If you are awarded Performance Units pursuant to
this Agreement, you will also be awarded the dividend equivalents attributable
to such awarded Performance Units to the extent that dividends were paid during
the time you were a Participant at the ML necessary to earn such Performance
Units (“Dividend Equivalents”). The Dividend Equivalents with respect to each
awarded Performance Unit will be equal to only the dividends paid with respect
to a share of Common Stock for the period of your participation in the Plan at
an eligible ML during the Performance Period.


6.    Settlement of Performance Units and Dividend Equivalents:


(a) As soon as reasonably practicable following the date on which the Committee
determines the number of Performance Units, if any, to be awarded to you under
this Agreement and no later than March 15th following the end of the calendar
year in which the Performance Units are no longer subject to a “substantial risk
of forfeiture” within the meaning of Code Section 409A, the Company shall issue
to you, after withholding all applicable federal, state and local tax amounts
required to be withheld in connection with such payment: (i) one share of Common
Stock for each Performance Unit that vested on the last trading date of the
Performance Period, and (ii) an additional number of shares of Common Stock
determined by

3





--------------------------------------------------------------------------------




dividing the total Dividend Equivalents with respect to such awarded Performance
Units by the closing share price of Common Stock on the last trading date of the
Performance Period.


(b) Shares of Common Stock (including any Dividend Equivalents that are settled
in Common Stock) shall be credited by Wells Fargo to a separate book entry
account in your name, and such vested shares shall be free of all restrictions
except any that may be imposed by law. Upon the crediting of vested Common Stock
to a book entry account, you may treat the Common Stock in the same manner as
all other Common Stock owned by you, subject to the provisions of Section 6(c)
below. All ML 1-4 Participants are considered Restricted Employees under
Entergy’s Insider Trading Policy and, as such, may trade in Entergy Corporation
securities only during an open window period (and only if not in possession of
material, non-public information). Currently, window periods begin on the second
business day after the quarterly earnings release and run through the last
business day of the second month of the current quarter. In addition, the
Insider Trading Policy requires that you pre-clear all transactions involving
Entergy securities with Entergy Corporation’s Office of the General Counsel. The
customer service number for Wells Fargo Shareholder Services is 1-855-854-1360.


(c) Common Stock Ownership Guidelines. All ML 1-4 Participants must maintain the
applicable Target Stock Ownership Level in the chart below, which is expressed
as a multiple of your base salary and depends on your ML.


System Management Level
Common Stock
Ownership
Target Levels
ML 1
6 times base salary
ML 2
3 times base salary
ML 3
2 times base salary
ML 4
1 times base salary



These ownership multiples may be satisfied through any shares of Common Stock
held by the ML 1-4 Participant, including those shares earned during this
Performance Period, all Restricted Shares, shares held in tax-qualified 401(k)
plans, etc. You must continue to retain the book entry shares issued to you
pursuant to this Agreement until the earlier of (a) achieving and maintaining
your multiple of base salary ownership threshold, or (b) your termination of
full-time employment within the Entergy System. Once you have achieved and
maintain your multiple of base salary ownership threshold, you are no longer
bound to hold the shares earned during this Performance Period in book entry.
However, you are still subject to the trading restrictions and pre-clearance
requirements in transacting in these shares described in Subsection 6(b) of this
Agreement.


(d) Withholding Taxes. Your System Company employer shall have the right to
require you to remit to it, or to withhold from other amounts payable to you, an
amount sufficient to satisfy all federal, state and local tax withholding
requirements. The Company may use the “net shares method” to satisfy any tax
withholding obligation, which means the Company may reduce the number of earned
shares otherwise payable to you by the amount necessary to cover such
obligation. Depending upon the state or states in which you reside or have
resided, or perform or have performed services, in the current, prior and future
tax years, you may be subject to state income tax in one or more states or
jurisdictions. You should consult your personal tax advisor to determine the
states or jurisdictions in which you owe income tax and/or are required to file
an individual income tax return, based on your particular circumstances. The
Company shall have no liability to you for your individual income tax liability,
for withholding or failing to withhold taxes, or for remitting or failing to
remit taxes with respect to your income.



4





--------------------------------------------------------------------------------




(e) No Fractional Shares. Any fractional share to be distributed shall be
settled in cash and applied to satisfy tax withholding requirements. The Company
will not pay out any fractional shares.


7.    Termination of Performance Units: Except as otherwise provided herein or
in the Plan, the Performance Units (and any Dividend Equivalents) shall
terminate and be forfeited on the date on which your full-time System employment
terminates.


8.    Objection to Performance Units: If for any reason you do not wish to be
eligible for the Performance Units that may be granted pursuant to this
Agreement, you must file a written objection with HR Employee Services on or
before April 15, 2015. If you do not file a written objection with HR Employee
Services by such date, you shall be deemed to have accepted this Agreement as of
the applicable effective date set forth in Section 1 above, subject to all terms
and conditions.


9.    Performance Units Nontransferable: Target Performance Units and
Performance Units awarded pursuant to this Agreement may not be sold, exchanged,
pledged, transferred, assigned, or otherwise encumbered, hypothecated or
disposed of by you (or your beneficiary) other than by will or laws of descent
and distribution or pursuant to a qualified domestic relations order (as defined
by the Code).


10.    Entergy Policies:


(a) Hedging Policy. Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010 and as in effect on the date hereof, officers, directors and
employees are prohibited from entering into hedging or monetization transactions
involving Common Stock so they continue to own Common Stock with the full risks
and rewards of ownership, thereby ensuring continued alignment of their
objectives with the Company’s other shareholders. Participation in any hedging
transaction with respect to Common Stock (including Performance Units) is
prohibited.


(b) Recoupment Policy; Payment in Error. Pursuant to the Entergy Corporation
Policy Relating to Recoupment of Certain Compensation, as adopted by the
Company’s Board of Directors at its meeting held on December 3, 2010 and as in
effect on the date hereof, the Company is allowed to seek reimbursement of
certain incentive compensation (including Performance Units) from “executive
officers” for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended, if the Company is required to restate its financial statements due to
material noncompliance with any financial reporting requirement under the
federal securities laws (other than corrections resulting from changes to
accounting standards) or if there is a material miscalculation of a performance
measure relative to incentive compensation, regardless of the requirement to
restate the financial statements; or if the Board of Directors determines that
an executive officer engaged in fraud resulting in either a restatement of the
Company’s financial statements or a material miscalculation of a performance
measure relative to incentive compensation whether or not the financial
statements were restated.  To the maximum extent permitted by applicable law, in
the event that a payment is made to you (whether in cash, stock or other
property) in error that exceeds the amount to which you are entitled pursuant to
the terms of this Agreement or the Plan (such excess amount, an “Excess
Payment”), you will repay to the Company, and the Company shall have the right
to recoup from you such Excess Payment by notifying you in writing of the nature
and amount of such Excess Payment together with (i) demand for direct repayment
to the Company by you in the amount of such Excess Payment or (ii) reduction of
any amount(s) owed to you by the Company or any other System Company by the
amount of the Excess Payment.


11.    Governing Law: This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.



5





--------------------------------------------------------------------------------




12.    Incorporation of Plan: The Plan is hereby incorporated by reference and
made a part hereof, and the Performance Units, Dividend Equivalents and this
Agreement shall be subject to all terms and conditions of the Plan, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan as may be adopted by the
Committee and as may be in effect from time to time. Any capitalized term that
is not defined in this Agreement shall have the meaning set forth in the Plan.
In the event of any conflict between the terms of this Agreement and the Plan,
the terms of the Plan shall be deemed binding, and this Agreement shall be
deemed to be modified accordingly, unless the Plan allows for such modification
of the Plan’s terms by this Agreement.


13.    Amendments: This Agreement may be amended or modified at any time only by
an instrument in writing signed by the parties hereto. The Plan may be amended,
modified or terminated only in accordance with its terms.


14.    Rights as a Shareholder: Neither you nor any of your successors in
interest shall have any rights as a stockholder of the Company with respect to
any Performance Unit or Dividend Equivalents.


15.    Agreement Not a Contract of Employment: Neither the Plan, the granting of
the Performance Units and/or Dividend Equivalents, this Agreement nor any other
action taken pursuant to the Plan shall constitute or be evidence of any
agreement or understanding, express or implied, that you have a right to
continue as an employee of any System Company for any period of time or at any
specific rate of compensation.


16.    Authority of the Committee: The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.


17.    Definitions. For purposes of this Agreement:


(a)“Beneficiary” shall mean the person or persons designated by you, according
to the rules and procedures as may be in effect from time to time, to whom
ownership of all vested Performance Units owned by you shall devolve and be
transferred in the event of your death.


(b)“Retire” and “Retirement” shall mean (i) you separate from service with all
System Companies and at the time you separate from service you are eligible to
retire and commence retirement benefits under a Company-sponsored qualified
final average pay defined benefit pension plan, or (ii) if you are not a
participant in a System-company qualified final average pay defined benefit
pension plan, you separate from service with all System Companies on or after
age 65 or after attaining age 55 and with ten (10) or more years of service with
System Companies that is considered vesting service under the System-company 
qualified defined benefit pension plan in which you actively participate or, if
none, the System-company qualified defined contribution pension plan in which
you actively participate at the time you separate from service.




/s/ Jennifer Raeder



6



